Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action contains both statutory and non-statutory double patenting rejections.  
Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 does not end in a period.  Claims must end in a period.  MPEP §608.01(m).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 5 is recites “acrylic series oligomer” selected from a group consisting of several oligomers including epoxy resin and unsaturated polyester.  These two oligomers are not recited as being acrylates as required by acrylic series oligomer.  Therefore, it is indefinite as to what is required by the claim for these two compounds as neither is specifically recited as an acrylate version but also the claim requires acrylated compounds.  In other words, one of ordinary skill in the art is not reasonably suggested as to how an epoxy compound would infringe on the claim if it is not acrylated, for instance.
Claim 3 also recites several compounds for the acrylic series monomer which are not recited as acrylates.  An acrylate is a specific structure that is not the same as vinyl group, vinyl ether group or epoxy group.  Therefore, it is indefinite as to what is required by the claim for these three compounds as neither is specifically recited as an acrylate version but also the claim requires acrylated compounds.  In other words, one of ordinary skill in the art is not reasonably suggested as to how an epoxy compound would infringe on the claim if it is not acrylated, for instance.  Additionally, the listing of the monomers appears duplicated in the claim.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 2 of prior U.S. Patent No. 11,472,975. This is a statutory double patenting rejection.
Claim 2 of 11,472,975 includes all the limitations of Claim 1 of 11,472,975 making it exactly the same scope as instant Claim 1.
Claim 4 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11,472,975. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11,472,975 in view of Claims 1-2, 4-5 and 7 of 10,822,464. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variations of 11,472,975 as explained below.
Claim 1-3 of 11,472,975 recite a formulation with the limitations of instant Claim 1 and Claim 2 but for the specific types of acrylic series oligomers and monomers.  Claim 3 of 11,472,975 already prompts the use of acrylic series oligomers and monomers but does not recite specific types of them.
10,822,464 discloses similar hybrid 3D additive manufacturing compositions comprising a prepolymer, photocurable material formulation and the recited NCO/OH limitation along with the photocurable material formulation comprising at least an acrylic series oligomer and acrylic series monomer. See Claims 4-5 and 7 of 10,822,464 and their parent claims 1-2.  These include epoxy acrylate, polyurethane acrylate, polyester acrylate, (meth)acrylate groups, vinyl groups, vinyl ether groups and epoxy groups.
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of 11,472,975 using the acrylic oligomer and acrylic monomers of Claims 4-5 and 7 of 10,822,464 because 11,472,975 is missing the specific types of the recited acrylic series oligomer and acrylic series monomers in Claim 3 of 11,472,975 and 10,822,464 recites a substantially similar formulation to 11,472,975, is in the same patent family and specifies the specific types of acrylic series oligomers and acrylic monomers to be used for the same function in the hybrid formulations recited by both 11,472,975 and 10,822,464.  This would have lead one of ordinary skill in the art to epoxy acrylate, polyurethane acrylate, polyester acrylate, (meth)acrylate groups, vinyl groups, vinyl ether groups and epoxy groups for performing the invention of Claim 3 of 11,472,975.
This reads over the acrylic series oligomers and acrylic series monomers of instant Claims 2 and 4.

Allowable Subject Matter
Claims 1-4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and also the resolution of any double patenting rejections applied (statutory and or non-statutory).
The closest prior art is Rolland (U.S. 20160136889) which teaches 3D additive manufacturing resins comprising blocked isocyanate prepolymers, acrylates that are to be photopolymerized, and chain extenders. See Table 14 ¶[0624] where the chain extender is butanediol.  Rolland suggests the urethane component may be a urethane-urea ¶[0020].  The remaining generic compositional limitations of the dependent claims such as filler and pigments are taught by Rolland in ¶[0040]-¶[0048].  Urethane catalysts are in ¶[0025] and ¶[0096].
Rolland is silent on a specific motivation to use a blocked isocyanate type prepolymer with a polyol chain extender or separate polyol and/or polyamine.  The exemplified compositions generally contain blocked isocyanates with separate acrylic monomers and amines as the additional components rather than a polyol.  Further, it appears these components may be reacted to the blocked isocyanate prior to making the composition. (See ¶[0267] and ¶[0268]). Polyamines as chain extender would give a urethane-urea final polymer not prepolymer, for instance.  Rolland is also silent on the amounts of prepolymer with respect to the additional polyol.  Table 14, for instance, has roughly 2.6% of the additional polyol (butanediol) with ~73% of the blocked isocyanate.  There is no general teaching in Rolland as to this relationship and the examples of Rolland generally suggest an amount of a polyol chain extender that is much less than 10 wt% of the total composition.  Note that Rolland in ¶[0040-0047] generally teaches an optional chain extender and also an optional polyol and/or polyamine but Rolland also suggests these components are the same or similar compound types.  In other words, the chain extender is a polyol/polyamine (See ¶[0240], ¶[0257], ¶[0288]) but separate polyols and/or polyamines may also be used.  It is unclear how one of ordinary skill in the art would distinguish these two categories of compounds that comprise similar compounds to arrive at 30-70 wt% total of a polyol and prepolymer component as currently recited.  While Applicant’s claimed invention may be somewhere in Rolland, one of ordinary skill in the art would only arrive at the specific combinations of urethane-urea prepolymers with a separate polyol component and acrylic photopolymerizable separate component in the recited amounts of prepolymer and polyol through the benefit of hindsight.
Similarly, Rolland (U.S. 20180264719) teaches dual cure additive manufacturing (3-D printing) compositions which comprise a UV curable component and also a urethane component but the amount of UV curable component is well below the recited range of Claim 1. (UV curable Part A of less than 20 wt% ¶[0241])  Prepolymers and isocyanate / hydroxyl pairings are taught by Rolland in ‘719.  Therefore, one of ordinary skill in the art would only arrive at the claimed composition using Rolland ‘719 through the use of hindsight. 
With respect to the other cited prior art of record CN107438513 (U.S. 20180009162) (likewise CN106103527 (U.S. 20170008233)) exemplifies thermoplastic polyurethane (TPU) additive manufacturing (3D printing) compositions but focus on the apparatus and method of making.  While compositional components similar to the claimed invention are generally taught, one of ordinary skill in the art would only arrive at the claimed combination of components and amounts via a substantially similar hindsight analysis to that discussed with Rolland.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299.  The examiner can normally be reached on 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher M Rodd/            Primary Examiner, Art Unit 1766